— In a proceeding pursuant to CPLR article 78, inter alia, to review the determination of the respondent East Williston Union Free School District which rejected the petitioner’s contract bid, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Morrison, J.), dated September 16, 1987, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs.
Contrary to the petitioner’s position, we conclude that the Supreme Court acted properly in denying the petition and dismissing the proceeding. The fact that the bid which the respondent school district accepted set forth a breakdown of the unit prices of the bid, rather than a total bid amount, did not constitute a basis upon which to invalidate the respondent school district’s acceptance of the bid. The total bid amount was readily ascertainable by simple mathematical calculations. The absence of a total bid amount constituted a mere irregularity which might be waived by the school district if it was in its best interest to do so (see, Le Cesse Bros. Contr. v Town Bd., 62 AD2d 28). In view of the fact that the accepted bid was lower than the petitioner’s bid, it is clear that the school district did not act improperly in waiving the mere irregularity in the bid and accepting it.
We have reviewed the petitioner’s remaining contentions and find them to be without merit. Mollen, P. J., Mangano, Thompson and Brown, JJ., concur.